Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of two counts of driving while intoxicated as a felony (Vehicle and Traffic § 1192 [2], [3]; § 1193 [1] [c]). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s contention that *1020County Court’s instructions on the element of operation were erroneous has not been preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Viewing the evidence, the law and the circumstances of this case in totality and as of the time of representation, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Cattaraugus County Court, Himelein, J.— Felony Driving While Intoxicated.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Hurlbutt, JJ.